NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CREATIVE COMPOUNDS, LLC,
Plaintiff-Appellant,
V.
STARMARK LABORATORIES,
Defendar,t-Appellee.
2010-1445
Appea1 from the United States District Court for the
Southern District of F1orida in case no. 07-CV-22814,
Judge Alan S. Go1d.
ON MOTION
Bef0re PROST, Circu,it Judge.
0 R D E R
Creative C0mpounds, LLC submits a motion for a
stay/, pending appea1, of the permanent injunction entered
by the United States District Court for the Southern
District of Florida on Ju1y 13, 2010.
Upon consideration thereof,
IT ls ORDERED THAT:

CREATIV'E COMPOUNDS V. STARMARK LAB
2
Star1nark Laborat0ries is directed to respond no later
than October 8, 2010.
FOR THE CoURT
SEp 23 mm /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Matthew A. R0senberg, Esq.
Frederick A. Tecce, Esq.
317
“-Sia22sES&@i’;'.xiz:°'
SEP 23 2913
JAN HORBAL\'
CLERK